Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-9, 16-18, 20 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (US 2008/0030578) in view of Abraham (US 2016/0081656).
Regarding claim 1, Razzaque et al. disclose a medical imaging system comprising: a teleoperated assembly (via 34 - no specific structure relating to this function is claimed) including a medical instrument (34); a first imaging instrument (42) for generating a first image of a field of view of the first imaging instrument (Figure 5); a second imaging instrument (44) for generating a second image.
Razzaque et al. fail to disclose a tracking fixture as claimed.
Abraham discloses an imaging instrument with a tracking fixture (207/214; Figures 2A, 2B) engageable along a portion of an ultrasonic imaging instrument (304) which allows the capabilities of the imaging instrument to be combined with the diagnostic, interventional or therapeutic functions of a medical instrument (¶[0015]).  Also see other embodiments (e.g. 707/714/704 - Figure 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the tracking fixture of Abraham engageable along the second imaging instrument of Razzaque et al. in order to allow the use of a medical instrument with the second imaging instrument so that a diagnostic, interventional or therapeutic procedure could be performed on the region of interest (26 of Razzaque et al.).  With this modification to Razzaque et al., a known configuration of the medical instrument relative to the second imaging instrument would be possible since the tracking fixture and second imaging instrument would be relatively fixed (¶[0011] of Razzaque et al.). 
Regarding claim 2, a control system (12 of Razzaque et al.) of the teleoperated assembly can generate a modified second image based on information from the first image (¶[0035] of Razzaque et al.).
Regarding claim 3, Abraham disclose that the tracking fixture lumen holding the imaging device can have elongate projections (see elongate triangular projections formed by cross-sectional shape of lumen in Figures 10(3) and 10(4) of Abraham).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second imaging instrument of Razzaque et al. with elongate grooves as claimed since one skilled in the art would recognize that this would allow a close fit between the second imaging instrument and the tracking fixture and prevent unwanted rotation of the second imaging instrument.
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a balloon catheter or expandable member with (within) the tracking fixture as the additional medical tool since Abraham teach that this can be used to dilate a constricted area being imaged by the imaging device (¶[0011])
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the marker (38) of Razzaque et al. on the tracking fixture of Abraham since Razzaque et al. desire remote detection of the second imaging instrument via the marker (¶[0070]) and the tracking fixture of Abraham would cover the outside of the second imaging instrument. 
Regarding claim 6, a guiding member (207 of Abraham) is rigidly coupled to the tracking fixture, the guiding member including a channel sized for receipt of a medical tool (¶[0063]). 
Regarding claim 7, a trajectory through the channel intersects an imaging area of the second image (as evident when comparing Figure 2B of Abraham and Figure 5 of Razzaque et al.). 
Regarding claim 8, the medical tool is a needle (208 of Abraham - noting that a medical tool is not positively recited). 
Regarding claim 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the coupling mechanism (34C) of Razzaque et al. on the tracking fixture since the tracking fixuture would cover the outside of the second imaging instrument.
Regarding claim 16, the first imaging instrument includes a camera and the second imaging instrument is an ultrasound probe (¶[0019], [0027] of Razzaque et al.). 
Regarding claim 17, Razzaque et al. disclose that any type of imaging device may be used as the second imaging instrument (¶[0027]), which help determine the pose of the second imaging instrument (¶[0035]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the second imaging instrument with a fiber optic camera or shape sensor as a well-known imaging instrument used in minimally invasive surgical procedures.
Regarding claims 18 and 35, Razzaque et al. disclose a medical imaging system comprising: a stereoscopic endoscopic instrument (42; ¶[0027]) for generating a first image; a supplemental imaging instrument (44) for generating a second image.
Razzaque et al. fail to disclose a sleeve as claimed.
However, it would have been obvious to have provided the sleeve or tracking fixture of Abraham as described above over the supplemental imaging instrument in order to allow the use of an additional medical instrument at the treatment site as explained above.  Furthermore, as explained above, it would have also been obvious to provide the marker (38) or marking scheme of Razzaque on the sheath of Abraham, for example near the distal end, and visible to the stereoscopic instrument (Figure 5 of Razzaque et al.), when making this combination since the sheath of Abraham would cover the outside of the supplemental imaging instrument and Razzaque et al. and this would better allow using the scheme to help track a position and orientation of the supplemental imaging instrument at the surgical site (¶[0027], [0070]).
Regarding claim 20, the marking scheme includes at least one of a barcode pattern, a fluorescent marker, or a light emitting device (¶[0057] of Razzaque et al.). 

Claims 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (US 2008/0030578) in view of Abraham (US 2016/0081656), as applied to claim 1 above, and further in view of Tal et al. (US 2012/0130415).
Regarding claims 10, 13 and 14, Razzaque et al. fail to disclose the coupling mechanism comprising the structures as claimed.
Tal et al., in Applicant’s field of coupling mechanisms for controlled introduction of medical devices, disclose an arm (616) having a coupling mechanism for removably holding a medical device in a fixed trajectory for introduction comprising a magnetic or suction mechanism (¶[0051]) and a compliant joint mechanism (“articulating arm” - ¶[0051]; Figure 6A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the arm or medical instrument of Razzaque et al. to have one of the coupling mechanisms of Tal et al. in order to allow a removable attachment of the tracking fixture to the medical instrument.
Regarding claim 12, any solid structure of the coupling mechanism could provide some amount of magnetic field blockage or shielding.
Regarding claim 15, a sensor is associated with the compliant joint mechanism for determining a pose of the tracking fixture with respect to the medical instrument (¶[0055] of Razzaque et al.). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Razzaque et al. (US 2008/0030578) in view of Abraham (US 2016/0081656), as applied to claim 18 above, and further in view of Zhao et al. (US 2010/0168562).
Regarding claim 19, Razzaque et al. fail to disclose that the marking scheme includes a checkerboard pattern.  Razzaque et al. disclose that a variety of detection systems may be used (¶[0058]).
Zhao et al. teach that a marking scheme comprising a checkerboard pattern is a useful marking scheme to help a detection system determine a pose of an instrument and discern the scheme from the background (¶[0157]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the marking scheme of Abraham as a checkerboard pattern (usable with an appropriate detection system) in order allow improved discernment of the scheme from the background and improve determination of the sleeve and supplemental imaging instrument pose.

Response to Arguments
Applicant's arguments filed June 13th 2022 have been fully considered but they are not persuasive.  Applicant has argued that the lumens 207 and 214 of Abraham are not a tracking fixture as claimed.  Examiner respectfully disagrees.  In ¶[0047]-[0049] of Applicant’s specification it is disclosed that the tracking fixture can be any three-dimensional shape which could be recognized by any imaging method as part of the second imaging instrument.  The sleeve structure forming lumens 207 and 214 in Abraham contains numerous three-dimensional substructures which are recognizable to allow identification of the overall structure.  Applicant has argued in regard to claim 35 that member 38 of Abraham is not trackable within the field of view of the first imaging instrument.  Regardless of whether member 38 could be trackable within this field of view, neither claim 1 nor 35 requires that an LED or other similar marker should be trackable within this field of view.  The rejection of claim 1 identifies the entire structure forming lumens 207 and 214 as the tracking fixture which due to its three-dimensional shape is trackable as claimed since it would cover the distal end of the second imaging instrument.  Applicant has argued in regard to claim 18, that the transmitter or marking scheme 38 of Razzaque et al. is not visible within an imaging area of the first image.  The stereoscopic endoscopic instrument and the supplemental imaging instrument of Razzaque et are independently controlled by separate robotic arms (Figure 4A) and the marking scheme, regardless of its location on the sleeve, would be visible within the first image in at least some relative positions of the two instruments.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771